 Case 1:20-cv-00035-JB-M Document 1 Filed 01/21/20 Page 1 of 5               PageID #: 1



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

CLARENCE N. McCOY,          *
                            *
           Plaintiff,       *
v.                          * CIVIL ACTION No.: 2020 - 35
                            *
CONTINENTAL MOTORS, INC,    *
a/k/a CONTINENTAL AEROSPACE *
TECHNOLOGIES,               *
                            *
           Defendant.       *

                                     COMPLAINT

            INTRODUCTORY AND JURISDICTIONAL STATEMENT

       Comes now the Plaintiff and files this complaint seeking principally declaratory

and injunctive relief, reinstatement, back pay, compensatory damages, and other relief to

redress discrimination in employment on the basis of race, age and retaliation. This

action is brought pursuant to the Title VII of the Civil Rights Act of 1964, 42 U.S.C.

Section 1981, and the Age Discrimination in Employment Act (ADEA), 29 U.S.C. § 621

et al., as they have been amended. Jurisdiction of this Court is invoked pursuant to 28

U.S.C. Sections 1331 and 1343, and 42 U.S.C. Section 2000e.

                                             II

                                        PARTIES

       1.     Plaintiff, Clarence N. McCoy, is a 62-year old African American citizen of

Mobile County, Alabama, which is located within the Southern District of Alabama.




                                             1
 Case 1:20-cv-00035-JB-M Document 1 Filed 01/21/20 Page 2 of 5                 PageID #: 2



       2.     The Defendant, Continental Motors, Inc. is also now known as Continental

Aerospace Technologies, located in Mobile County, Alabama. At all relevant times the

Defendant was qualified to do business in the State of Alabama, and is doing business in

the Southern District of Alabama with over 15 full time employees. Defendant is an

employer as that term is defined by the Civil Rights Act of 1964 and the ADEA.

                                             III

                               FACTUAL ALLEGATIONS

       3.     Plaintiff was hired the Defendant in 1977 and was transferred to the Mobile

location in 2004 as a Production Machine Operator.

       4.     Plaintiff was terminated on September 30, 2019. The reason given by the

Defendant’s Human Resources office was “physical altercation or threats of violence on

company property.”

       5.     Plaintiff denies that he engaged in any misconduct, particularly the

misconduct alleged, but contend that he was terminated due to his age and race.

       6.     On September 18, 2019, Dustin McCullough, a white male employee

accused Plaintiff of initiating a physical altercation and verbally threatening to do

physically harm to him. This did not happen, but Plaintiff was terminated anyway on the

testimony of three white witnesses, including one who earlier had lodged a similar

complaint against Plaintiff.

       7.     Within a week of Plaintiff’s termination two of the white employees are

sending messages mocking Plaintiff. One such message states: “Another week, another




                                              2
 Case 1:20-cv-00035-JB-M Document 1 Filed 01/21/20 Page 3 of 5                PageID #: 3



pissing off Clarence supporters… That old fat racist piece of shit called us devils on

Facebook. Hope he enjoys his government cheese in the soup line. Bahahahahaha…”

       8.     Upon information and belief, at least two of the alleged witnesses to the

altercation had been accused in the past of placing racist notes on the company bulletin

board without suffering any disciplinary action.

       9.     When minority employees complain to HR about rule violations and

harassment no action is taken. On the other hand, when white employees make

allegations against black employees HR is quick to call those employees to the office for

question and possible discipline.

       10.    The Defendant maintain security cameras at many locations within the

facility, including in the work area where Plaintiff’s violation was alleged to have

occurred.

       11.    When Plaintiff was called into the office for his termination conference he

asked to see the video recording of his work area on the day in question. However, the

Defendant’s manager stated that the camera was operable, but had not been activated – or

words to that effect.

       12.    Approximately 35 days after Plaintiff’s termination the Defendant began

offering a severance/bonus pay to senior employees who would voluntarily resign their

positions.

       13.    Upon information and belief, Plaintiff contends that the Defendant used the

threat allegation as a pretext to remove a senior employee without the need to pay a

severance.


                                             3
 Case 1:20-cv-00035-JB-M Document 1 Filed 01/21/20 Page 4 of 5               PageID #: 4



       14.      Other employees have been accused of verbal and physical altercations and

have not suffered termination, including one white female who had been involved in

multiple incidents of misconduct, but was offered a severance packages as opposed to

termination.

       15.      Plaintiff applied for his unemployment compensation following his

termination and HR representatives filed objection with the Department of Industrial

Relations seeking to fight Plaintiff’s claim. However, after a full-blown hearing before an

administrative judge the Defendant with its witnesses could not substantiate the reasons

for Plaintiff’s termination.

       16.      Plaintiff has filed a Charge of Discrimination with the EEOC due to his

unlawful termination and now files this action within 90 days of his receipt of his Notice

of Rights.

                                         COUNT I

       17.      Due to Defendant’s termination of Plaintiff’s employment as outlined

above in paragraphs 1 - 16, Plaintiff’s termination was in violation of 42 U.S.C. Sections

1981 and Title VII of the Civil Rights Act of 1964, as amended, on the basis of his race.



                                         COUNT II

       18.     Due to Defendant’s termination of Plaintiff’s employment as outlined above

in paragraphs 1 - 16, Defendant has engaged in age discrimination in violation of the Age

Discrimination in Employment Act, 29 U.S.C. § 621 et al., as amended.




                                              4
 Case 1:20-cv-00035-JB-M Document 1 Filed 01/21/20 Page 5 of 5                PageID #: 5



                                    PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands judgment against the Defendant as follows:

       (a) A declaratory judgment that Defendant unlawfully discriminated against

Plaintiff on the basis of his race in violation of 42 U.S.C. Sections 1981 and Title VII of

the Civil Rights Act of 1964, as amended.

       (b) A declaratory judgment that Defendant unlawfully discriminated against

Plaintiff on the basis of his age in violation of the Age Discrimination in Employment

Act, 29 U.S.C. § 621 et al., as amended.

       (c) Award Plaintiff the sum of $300,000.00 as compensatory damages, and

$300,000.00 as punitive damages for the Defendant's willful misconduct;

       (d) Award Plaintiff all back pay and benefits he would have been entitled to but

for the unlawful acts of the Defendant, and order his reinstatement to his former position,

or award Plaintiff front pay in lieu of reinstatement;

       (e) Award Plaintiff his costs and expenses in bringing this action, including a

reasonable attorney's fee; and,

       (f) Award such other alternate relief as the court may deem just and proper.

Trial By Jury Requested.

                                             S/Ronnie L. Williams                _
                                           RONNIE L. WILLIAMS (WILLR6024)
                                           Williams & Associates, LLC
                                           Attorneys for Plaintiff Clarence N. McCoy
                                           814 St. Francis Street
                                           Mobile, Alabama 36602
                                           (251) 432-6985




                                              5
